Title: To Thomas Jefferson from Alexander Spotswood, 26 November 1780
From: Spotswood, Alexander
To: Jefferson, Thomas



Sir
Novr. 26th. 1780

This will be handed you by Major Richard Claiborne, a Gentleman of uncommon merrit.
At the commencement of this War, anxious to serve his Country, he entered as a private in the 2d. Virginia Regiment. His diligence soon prefered him to the Rank of a serjeant, in which character he acted with such propriety, that he drew my attention towards him, and as soon as I had it in my power, appointed him Adjutant to the Regiment. Here his conduct drew the attention of his Brigadier, who appointed him Major of Brigade, in which post he acted until his Brigadier quitted the army, when General Greene appointed him deputy Quarter Master General, which post he held when General Greene resigned his Office as Quarter Master General. He is a Gentleman of good Family and morals. He wishes for a Majority in the new raised troops in which character I am certain he will shine and do honor to his State. I make not the least doubt but your Excellency will use your interest in getting him the appointment.
I am with esteem Your Excellency’s Most obt. Servant,

A: Spotswood.

 